Order entered on April 18, 1961, denying petitioner’s motion to stay the respondent from proceeding with the action pending in the City Court of the City of New York, New York County, unanimously reversed, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to petitioner-appellant, and the motion granted to the extent of directing a trial in accordance with section 1450 of the Civil Practice Act of the issue of the extension of the employment agreement dated January 5,1959, and the provision for arbitration therein, to and including July 28, 1960, the date of termination of the respondent’s employment and staying prosecution of the pending City Court action until the determination of said issue. (See Matter of Acadia Co. [Edlitz], 7 N Y 2d 348.) Concur — Rabin, J. P.,-McNally, Stevens, Eager and Steuer, JJ.